DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the claim recites “the centrifugal blower comprises first and second inlet portions”. However, this limitation is indefinite as it is unclear whether or not the “first and second inlet portions” are in addition to the inlet portion recited in claim 1 so as to result in 3 total inlet portions. For examination purposes, the claim is presumed to mean that the “inlet portion” of claim 1 is comprised of first and second inlet portions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Metz (US 6,890,149) in view of Wilson (US 2,634,589) and Schulak (US 6,484,794).
	As to claim 1, Metz teaches a facility based conditioned air blower system for ventilating a trailer interior at a loading dock (col. 1, lines 28-41), comprising:
	a fan 10 comprising an inlet portion, a fan housing 20, and a discharge portion, the discharge portion comprising a pivoting elbow conduit 12 configured to rotate into and away form the trailer interior (Fig. 1; col. 2, lines 25-35).
	Metz does not explicitly teach a split air conditioner system comprising an evaporator unit and a condenser unit as claimed. However, Wilson teaches that it is known to provide a heat exchange unit 31 coupled to an inlet portion of a blower fan 8 for the purpose of providing cooled air to a trailer interior (Fig. 1). Furthermore, Schulak teaches that it is known to utilize a split air conditioner system for cooling at a loading dock, the system comprising an evaporator unit coupled to a condenser unit by way of a closed-loop refrigerant line (Fig. 1). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Metz to utilize a heat exchanger coupled to the inlet portion of fan 10 as claimed and taught by Wilson, wherein the heat exchanger is an evaporator in a split system as claimed and taught by Schulak in order to utilize mechanical cooling to effectively provide pre-cooling for the interior of the trailer. 
	As to claim 2, Metz teaches the blower 10 being a centrifugal blower (col. 1, lines 67).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Dickinson (US 2013/0101451).
	As to claim 3, Metz, as modified, does not explicitly teach a second inlet portion as claimed. However, Dickinson teaches a centrifugal blower 10 comprising first and second inlet portions 18 and 20, wherein inlet 18 comprises a first opening on a side of a blower housing, inlet 20 comprises a second opening on an opposing side of the blower housing, and the blower 10 includes a discharge portion 24 comprising an opening on the blower housing transverse from the openings 18 and 20 (Figs. 1-2). The blower of Dickinson minimizes interference with air flow dynamics through the blower to enhance efficiency and reduce acoustic level (paragraph 4). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Metz to utilize a blower as claimed and taught by Dickinson as the blower 10 in order to reduce blower noise during operation.  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of McDonald (US 2008/0124203).
	As to claim 4, Metz, as modified, does not explicitly teach a controller that is operable to interlock operation of the blower in response to an operational state of another system at a loading dock. However, McDonald teaches a controller 30 that interlocks operation of facility systems 42, which include heating and cooling systems, in
response to an operational state of a trailer receiving system (paragraphs 2 and 22). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the system of Metz to interlock operation of the blower 10 in response to an operational state of another system at a loading dock in the manner as taught by McDonald because it would prevent waste of energy by only operating the blower when it is necessary, such as when the trailer has been docked at the loading area.
	As to claim 5, Metz, as modified, only allows system operation in a certain order after a trailer has been docked and an overhead door has been opened (McDonald; paragraphs 21 and 25-28). Therefore the modified system is considered to enable operation of the blower in response to an indication that an overhead door is open at the trailer interior.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763